Exhibit 10.39

 

ASSIGNMENT OF AGREEMENT

 

THIS ASSIGNMENT, effective upon the date of last signature below, is made
pursuant to that certain Patent License Agreement (the “Agreement”), dated April
12, 2018, as amended on April 5, 2019 and November 1, 2019, between The
University of Texas in Austin, on behalf of the Board of Regents of the
University of Texas (“UT”) and CBM BioPharma, Inc., a Delaware Corporation
(“Assignor”). CBM is making this assignment to Spherix, Inc., a Delaware
corporation (“Assignee”).

 

WHEREAS, Assignor and UT entered into the Agreement, which is attached hereto as
Exhibit A; and

 

WHEREAS, the Assignor desires to assign to the Assignee, and the Assignee
desires to accept assignment of all the Assignor’s rights and obligations under
the Agreement; and.

 

WHEMAS, Assignor wishes to grant to UT 25,000 shares of Assignee common stock
(the “Spherix Shares”); and

 

WHEREAS, UT desires to memorialize its consent to said assignment and is willing
to accept the Spherix Shares, to be issued promptly upon execution of this
Assignment, as full satisfaction of the assignment fee provision of Section
3.1(e) of the Agreement (“Assignment Fee”); and

 

WHEREAS, Under the conditions set forth herein, UT consents to the assignment
from Assignor to Assignee; and

 

WHEREAS, Assignee affirms that (i) the Patent Rights will not be used for the
primary purpose of extracting licensing revenue from third parties and will not
be used to protect a market position in goods or services to which the Patent
Rights relate, (ii) the Patent Rights will not be assigned to an entity that is
currently or routinely not in compliance with laws and regulations that apply to
goods and services to which the Patent Rights relate and (iii) the Patent Rights
will not be used in a way that is not in compliance with laws and regulations
that apply to goods and services to which the Patent Rights relate.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows.

 

1. The Assignor hereby assigns transfers and conveys to the Assignee all its
rights, title and interest to, and obligations under, the Agreement.

 

2. The Assignee hereby accepts said assignment, transfer and conveyance from the
Assignor and hereby assumes and shall perform any and all obligations of
Assignor under the Agreement.

 

3. UT, by its signature below, hereby consents to the above referenced
assignment.

 



-1-

 

 

4. Assignor shall deliver the Spherix Shares to UT upon the consummation of the
transactions (the “Asset Purchase”) contempleted by the Asset Purchase
Agreement, dated May 15, 2019, as amended, by and between Assignor and Assignee.

 

5. UT agrees, that it will not sell or otherwise dispose of, directly or
indirectly, any of the Spherix. Shares acquired under this Agreement for a
period of six (6) months following the consummation of the Asset Purchase.
Assignee and UT agree to enter into a lock-up agreement in a fonn satisfactory
to the Assignee and UT, which evidences the terms described in this section 5.

 

6. The delivery of the the Spherix Shares shall constitute full satisfaction of
the Assignment Fee.

 

7. The Parties agree to execute any and all such documents as may be required to
further document or complete said assignment.

 

8. Except as provided in this Assignment, the terms and conditions of the
Agreement shall remain in full force and effect.

 

[SIGNATURES ON NEXT PAGE]

 



-2-

 

 

IN WITNESS WHEREOF, the Parties have executed this Assignment on the date and
year first above written:

 





ASSIGNOR:       CBM BioPharma, Inc.   a Delaware Corporation         By: /s/
Scott Wilfong   Name: Scott Wilfong   Title: CEO   Date: 11/13/19        
ASSIGNEE:       Spherix, Inc.,   a Delaware Corporation         By: /s/ Anthony
Hayes   Name: Anthony Hayes   Title: CEO   Date: 11/13/19         The University
of Texas at Austin on behalf of the Board of Regents of the University of Texas
System   By: /s/ Les Nichols   Name: Les Nichols   Title: Director, Office of
Technology commercialization   Date: 11/13/2019  

 



-3-

 

 

EXHIBIT A

 

PATENT LICENSE AGREEMENT

 

 

 

 

 

[ATTACHED]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-4-



 



